


Exhibit 10.hh
POLARIS INDUSTRIES INC.
PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT


Participant: _______________________    


In accordance with the terms of the Polaris Industries Inc. 2007 Omnibus
Incentive Plan (As Amended and Restated April 28, 2011) (the "Plan"), Polaris
Industries Inc. (the “Company”) hereby grants to you, the Participant named
above, an award of Performance Restricted Stock Units involving the number of
such Units set forth in the table below. The terms and conditions of this Award
are set forth in this Agreement, consisting of this cover page, the Award Terms
and Conditions on the following pages and the attached Exhibit A, and in the
Plan document, a copy of which has been provided to you. Unless the context
indicates otherwise, any capitalized term that is not defined in this Agreement
shall have the meaning set forth in the Plan as it currently exists or as it is
amended in the future.


Number of Performance Restricted Stock Units Granted:
____________
Grant Date:
____________, 20__
Scheduled Vesting Date:
The date described in Section 4(a) of the Agreement
Performance Period:
____________, 20__ - ___________, 20__
Performance Goals:
See Exhibit A



All terms, provisions and conditions applicable to Performance Restricted Stock
Unit Awards set forth in the Plan and not set forth in this Agreement are
incorporated by reference into this Agreement.


By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan. You acknowledge that you have
received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding your rights and obligations in
connection with this Performance Restricted Stock Unit Award.


POLARIS INDUSTRIES INC.
[malonesignature.jpg]
Michael W. Malone
Vice President—Finance and Chief Financial Officer

                            


Agreed:


________________________________    
Participant


Attachments:     Award Terms and Conditions
Exhibit A






--------------------------------------------------------------------------------






Polaris Industries Inc.
2007 Omnibus Incentive Plan
(As Amended and Restated April 28, 2011)
Performance Restricted Stock Unit Award Agreement


Award Terms and Conditions


1.
Award of Performance Restricted Stock Units. The Company hereby confirms the
grant to you, as of the Grant Date and subject to the terms and conditions of
this Agreement and the Plan, of the number of Performance Restricted Stock Units
identified on the cover page of this Agreement (the "Units"). Each Unit
represents the right to receive one Share of the Company’s common stock. The
Units granted to you will be credited to an account in your name maintained by
the Company. This account shall be unfunded and maintained for book-keeping
purposes only, with the Units simply representing an unfunded and unsecured
obligation of the Company.



2.
Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered other
than by will or the laws of descent and distribution. Any attempted transfer in
violation of this Section 2 shall be void and ineffective. The Units and your
right to receive Shares in settlement of the Units under this Agreement shall be
subject to forfeiture except to extent the Units have vested as provided in
Section 4.



3.
No Shareholder Rights. The Units subject to this Award do not entitle you to any
rights of a shareholder of the Company’s common stock. You will not have any of
the rights of a shareholder of the Company in connection with the grant of Units
subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 5.



4.
Vesting and Forfeiture of Units. The Units shall vest at the earliest of the
following times and to the degree specified. For purposes of this Section 4, use
of the terms “employment” and “employed” refers to providing services to the
Company and its Affiliates in the capacity of an Employee, Nonemployee Director
or Third-Party Service Provider.



(a)
Scheduled Vesting. The number of Units that have been earned during the
Performance Period shall be eligible to vest on the Scheduled Vesting Date, so
long as your employment has been continuous since the Grant Date. The actual
number of earned Units that will vest on the Scheduled Vesting Date will be
determined by the Committee as provided in Exhibit A. For these purposes, the
“Scheduled Vesting Date” means the date the Committee certifies (i) the degree
to which the applicable performance goals for the Performance Period have been
satisfied, (ii) the number of Units that have been earned during the Performance
Period as provided in Exhibit A, and (iii) the number of Units that will vest as
determined in accordance with Exhibit A, which certification shall occur no
later than March 15 of the calendar year immediately following the calendar year
during which the Performance Period ended.



(b)
Retirement. If your employment terminates by reason of your Retirement prior to
the Scheduled Vesting Date, then you will be entitled to have vest on the
Scheduled Vesting Date a pro rata portion of the Units that would otherwise have
been determined to vest on the Scheduled Vesting Date in accordance with Exhibit
A if you had remained continuously employed until the Scheduled Vesting Date.
The pro rata portion shall be determined by multiplying the number of Units that
would otherwise have been determined to vest by a fraction whose numerator is
the number of full calendar months during the Performance Period prior to your
employment termination date and whose denominator is thirty-six (36). For these
purposes, “Retirement” shall mean any termination of your employment, other than
termination for Cause, that occurs (i) at least twelve (12) months after the
Grant Date, and (ii) at or after you reach the age of fifty-five (55) and have
completed at least ten (10) years of continuous employment, or at or after you
reach the age of sixty-five (65).



(c)
Severance Agreement. If your employment terminates prior to the Scheduled
Vesting Date at a time when you are party to a severance agreement with the
Company, and if such termination of employment constitutes a “Non-Change in
Control Termination” as defined in the severance agreement, then you will be
entitled to have vest on the Scheduled Vesting Date a pro rata portion of the
Units that would otherwise have been determined to vest on the Scheduled Vesting
Date in accordance with Exhibit A if you had remained continuously employed
until the Scheduled Vesting Date. The pro rata portion shall be determined in
the same manner as provided in Section 4(b).







--------------------------------------------------------------------------------




(d)
Change of Control. If a Change of Control occurs after the Grant Date but before
the Scheduled Vesting Date and while you continue to be employed, then the Units
shall vest as of the Date of the Change of Control to the extent provided below:



(1)
If the Change of Control occurs on or after the last day of the Performance
Period, the number of Units determined to have been earned as of the end of the
Performance Period in accordance with Exhibit A shall vest.



(2)
If the Change of Control occurs before the last day of the Performance Period,
one-third of the Units shall vest if the Change of Control occurs during the
third year of the Performance Period, one-sixth of the Units shall vest if the
Change of Control occurs during the second year of the Performance Period, and
no Units shall vest if the Change of Control occurs during the first year of the
Performance Period.



(e)
Forfeiture of Unvested Units. To the extent any of Sections 4(a) through (d) is
applicable to this Award, any Units that do not vest on the applicable vesting
date as provided therein shall immediately be forfeited. If your employment
terminates prior to the Scheduled Vesting Date under circumstances other than as
set forth in Sections 4(b) and (c), all unvested Units shall immediately be
forfeited.



5.
Settlement of Units. After any Units vest pursuant to Section 4, the Company
shall, as soon as practicable (but no later than March 15 of the year following
the calendar year in which such Units vest), cause to be issued and delivered to
you, or to your designated beneficiary or estate in the event of your death, one
Share in payment and settlement of each vested Unit. Delivery of the Shares
shall be effected by the issuance of a stock certificate, by an appropriate
entry in the stock register maintained by the Company’s transfer agent with a
notice of issuance provided, or by the electronic delivery of the Shares to a
designated brokerage account, shall be subject to satisfaction of withholding
tax obligations as provided in Section 6 and compliance with all applicable
legal requirements as provided in Section 21.6 of the Plan, and shall be in
complete satisfaction and settlement of such vested Units. The Company will pay
any original issue or transfer taxes with respect to the issuance and delivery
of the Shares to you, and all fees and expenses incurred by it in connection
therewith.



6.
Withholding Taxes. The Company will notify you of the amount of any federal,
state, local or foreign withholding taxes (including social insurance
contributions) that must be paid in connection with the vesting or settlement of
the Units. The Company (or any Affiliate employing you) may deduct such amount
from your regular salary payments or other compensation otherwise due and owing
to you. If the full amount of the withholding taxes cannot be timely recovered
in this manner, you must immediately remit the deficiency to the Company upon
the receipt of the Company’s notice. If you wish to satisfy some or all of such
withholding taxes by delivering Shares you already own or by having the Company
retain a portion of the Shares that would otherwise be issued to you in
settlement of vested Units, you must make such a request in accordance with
Section 19.2 of the Plan which shall be subject to approval by the Committee.
The Company may withhold the issuance to you of any and all Shares to which you
are otherwise entitled under this Agreement until you have satisfied the
applicable tax withholding obligations.



7.
Compensation Recovery. Notwithstanding any other provision of this Agreement,
this Award and any Shares or cash received in settlement thereof shall be
subject to (i) the Company’s Policy Regarding Executive Incentive Compensation
Recoupment as in effect from time to time, including any amendments or revisions
thereto adopted by the Board or the Committee in response to the requirements of
Section 10D of the Exchange Act and the rules promulgated by the Securities and
Exchange Commission and the New York Stock Exchange thereunder; and (ii)
forfeiture to or reimbursement of the Company under the circumstances and to the
extent provided in Section 304 of the Sarbanes-Oxley Act of 2002 if you are one
of the individuals expressly subject to such Section 304 or if you knowingly or
grossly negligently engaged in the misconduct, or knowingly or grossly
negligently failed to prevent the misconduct which resulted in material
noncompliance by the Company with any financial reporting requirement under the
securities laws and as a result of which the Company was required to prepare an
accounting restatement.



8.
Governing Plan Document. This Agreement and Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



9.
Binding Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.







--------------------------------------------------------------------------------




10.
Entire Agreement; Amendment; Severability. This Agreement and the Plan embody
the entire understanding of the parties regarding the subject matter hereof and
shall supersede all prior agreements and understandings, oral or written,
between the parties with respect thereto. Except as otherwise provided in
Section 17.4 of the Plan, no change, alteration or modification of this
Agreement may adversely affect in any material way your rights under this
Agreement without your prior written consent. If any provision of this Agreement
or the application of any provision hereof is declared to be illegal, invalid,
or otherwise unenforceable by a court of competent jurisdiction, the remainder
of this Agreement shall not be affected thereby.



11.
Certain References. References to you in any provision of this Agreement under
circumstances where the provision should logically be construed to apply to your
executors or administrators, or to the person or persons to whom all or any
portion of the Units may be transferred by will or the laws of descent and
distribution, shall be deemed to include such person or persons.



12.
Notices. Every notice or other communication relating to this Agreement shall be
in writing and shall be mailed to or delivered (including electronically) to the
party for whom it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided. Unless and until some other address is so designated, all notices or
communications by you to the Company shall be mailed or delivered to the Company
(Attention: Vice President - Human Resources) at its office at 2100 Highway 55,
Medina, Minnesota 55340, and all notices or communications by the Company to you
may be given to you personally or may be mailed or delivered to you at the
address indicated in the Company's records as your most recent address.



13.
Choice of Law. This Agreement will be governed by, and interpreted and enforced
in accordance with, the laws of the state of Minnesota (without regard to its
conflicts or choice of law principles).



14.
Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Award by electronic means and request your acceptance of this
Agreement by electronic means. You hereby consent to receive all applicable
documentation by electronic delivery and to participate in the Plan through an
on-line (and/or voice activated) system established and maintained by the
Company or the Company’s third-party stock plan administrator.



15.
Appendix. This Award and the Shares acquired under the Plan upon settlement of
the Units shall be subject to any and all special terms and provisions, if any,
as set forth in the Appendix for your country of residence, which Appendix is
incorporated into and made a part of this Agreement.





By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.




